Citation Nr: 0209851	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for hearing loss 
and tinnitus.  The veteran perfected an appeal of that 
decision.

The veteran testified at a travel board hearing chaired by 
the undersigned Board Member in October 1999.  Unfortunately, 
the audio tape of that hearing was lost and a transcript of 
the veteran's hearing testimony could not be made.  
Accordingly, the veteran testified at a second hearing, again 
chaired by the undersigned, in June 2000.  See 38 C.F.R. 
§ 20.717 (2001).  A transcript of that hearing was made and 
has been associated with the veteran's VA claims folder.  

In December 2000, the Board remanded the case to the RO for 
additional development and readjudication.  The requested 
development has been completed, the RO issued a supplemental 
statement of the case (SSOC) in January 2002 which continued 
to deny the veteran's claims, and the case returned to the 
Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's hearing loss is not 
related to any in-service disease or injury, including noise 
exposure.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's tinnitus is not 
related to an in-service disease or injury, including noise 
exposure.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss, which was 
initially documented in June 1991, and tinnitus were caused 
by acoustic trauma that he incurred in service from 1960 to 
1964.  He provided hearing testimony of having worked as a 
fire control specialist on the flight lines, at which time he 
was exposed to excessive noise levels from jet aircraft 
engines.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issues on 
appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. § 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in November 1998, February 1999, April 
2001, and July 2001 by informing him that he needed to submit 
medical evidence showing that he was treated for hearing loss 
and/or tinnitus since his separation from service, or medical 
evidence showing that his hearing loss and/or tinnitus were 
related to service.  The RO informed him that he could 
identify the sources of medical treatment and provide 
authorizations for the release of medical information, in 
which case the RO would obtain the records on his behalf, or 
he could obtain the records himself and submit them to the 
RO.

The RO provided the veteran a statement of the case in May 
1999 and a supplemental statement of the case in January 
2002, in which the RO informed the veteran of the regulatory 
requirements for establishing service connection, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  The 
January 2002 SSOC referred to the VCAA in detail.  In the 
December 2000 remand the Board informed the veteran of the 
conflicts in the available evidence, the evidence required to 
resolve those conflicts, and the additional evidence needed 
to substantiate his appeal.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did not 
indicate that the veteran had any additional evidence to 
submit.  The RO notified the veteran each time his case was 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified, and in response 
to the Board's December 2000 remand provided him a VA 
examination in December 2001.  The report of the examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted the appropriate examination, and 
rendered appropriate diagnoses and opinions.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument, and have done 
so.  As noted by the Board in the Introduction, the veteran 
presented hearing testimony before the undersigned in June 
2000.    

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  
Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
determination of whether the veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Standard of Review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A June 1991 private audiometric examination and the results 
of the December 2001 VA audiometric examination show that the 
veteran currently has a hearing loss disability as defined in 
38 C.F.R. § 3.385, and that he reported experiencing constant 
tinnitus.  The veteran testified that while in service he was 
exposed to excessive noise levels from jet aircraft engines.  
His claim is, therefore, arguably supported by current 
medical diagnoses of the claimed disabilities and lay 
evidence of having incurred a related injury while in 
service.  Hickson elements (1) and (2) have therefore 
arguably been met.  For the reasons that will be explained 
below, however, the Board finds that the medical evidence 
does not establish a nexus between the currently diagnosed 
hearing loss and tinnitus and in-service noise exposure.  
Hickson, 12 Vet. App. at 253.

The veteran's service medical records show that his hearing 
was within normal limits when he was examined on separation 
from service in February 1964.  The veteran's service medical 
records are silent for any complaints of tinnitus.  The 
veteran claimed entitlement to compensation benefits for 
other impairments in December 1980, but did not then make any 
reference to hearing loss or tinnitus.  The first 
documentation of the veteran having a hearing loss occurred 
in June 1991, when an audiometric examination showed puretone 
decibel thresholds above normal at 2000 Hertz and above in 
both ears.  

During the December 2001 VA audiometric examination, which as 
noted above was provided pursuant to the Board's remand, the 
veteran reported that his hearing loss began in service, and 
that the tinnitus began approximately four years prior to the 
examination.  The audiologist noted that following his 
separation from service the veteran had worked in 
construction for 17 years, at which time he was exposed to 
loud noise from tools and machinery.  The audiometric testing 
resulted in the conclusion that the veteran then had a 
hearing loss disability as defined in 38 C.F.R. § 3.385 in 
both ears.  Based on a review of the evidence in the claims 
file, the audiologist provided the opinion that the hearing 
loss and tinnitus were not related to service.  The 
audiologist based that opinion on the documentation of normal 
hearing on separation from service, the veteran's failure to 
mention a hearing loss or tinnitus in his December 1980 claim 
for compensation, and the increase in his hearing loss from 
June 1991 to December 2001.  The examiner found that the 
hearing loss and tinnitus were more likely due to other 
factors, including age, and not related to acoustic trauma in 
service.  

The Board notes that hearing loss that is due to acoustic 
trauma normally does not significantly increase in severity 
following cessation of the acoustic trauma.  See Godfrey v. 
Brown, 8 Vet. App. 113, 116 (1995) [citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, 
Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th 
ed. 1991)].

The veteran presented a May 2001 report from his private 
physician, W. E., M.D., in which Dr. E. indicated that the 
veteran's hearing loss was secondary to long-standing noise 
exposure in service.  Dr. E. had stated in a February 1999 
report, however, that he had no knowledge regarding the 
veteran's hearing loss, although the veteran had a history of 
noise exposure in service.  He further stated in a July 2001 
report that, although he had treated the veteran for 
neuropathic pain, he had not conducted any audiometric 
testing or otic examinations, and had no knowledge regarding 
the claimed hearing loss.  Dr. W.E.'s reference to the 
veteran's hearing loss being secondary to noise exposure in 
service was, therefore, apparently based on the veteran's 
report of having a hearing loss due to being exposed to noise 
in service, and not a clinical evaluation.  Because the 
opinion was based on the veteran's reported history, and not 
supported by any clinical findings, it is not probative of a 
nexus to service.  See Godfrey, 8 Vet. App. at 121 [an 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative]; see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].

The veteran has himself asserted that his hearing loss and 
tinnitus began in service 
[see 38 C.F.R. § 3.303(a)] and alternatively that his hearing 
loss and tinnitus were caused by acoustic trauma that he 
experienced in service [see 38 C.F.R. § 3.303(d)].  As a lay 
person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  He is not, however, competent to relate those 
symptoms to a given diagnosis (hearing loss or tinnitus), or 
to provide evidence of the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds, therefore, that the veteran's assertions are not 
probative of whether his hearing loss or tinnitus were 
incurred in service.

The veteran has contended that his hearing loss has existed 
continually since service.  This is contradicted by other 
evidence of record.  There are no complaints of hearing loss 
for many years, indeed approximately a quarter of a century, 
after service, and he made no mention of hearing loss when he 
filed his initial service connection claim in 1980.  In any 
event, the unfavorable medical nexus opinion is fatal to the 
veteran's claim.

In summary, the VA examiner found that the veteran's hearing 
loss and tinnitus were not related to service.  Because that 
opinion was based on review of the evidence of record and was 
consistent with the medical evidence of record, it is highly 
probative.  The Board has found that the only medical 
evidence of a nexus between the hearing loss and tinnitus and 
an in-service injury, the report of Dr. W.E., is based on the 
veteran's own statements and is not probative.  In the 
absence of probative evidence of a nexus to service the Board 
finds that hearing loss and tinnitus were not incurred in 
service, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hearing loss and tinnitus.  See Boyer v. West, 11 Vet. App. 
477, 478 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999) [a 
grant of service connection requires probative evidence of a 
nexus to service].

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for hearing loss and tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

